COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00106-CR


Lecoreyeon Daseon Taylor                  §    From County Criminal Court No. 1

                                          §    of Denton County (CR-2011-06645-A)

v.                                        §    March 14, 2013

                                          §    Opinion by Justice Meier

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The portion of the March 8, 2012

judgment of conviction and sentence ordering Appellant Lecoreyeon Daseon

Taylor to pay costs in the amount of $1,979.50 is modified to reflect that he pay

costs in the amount of $257.00. It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By_________________________________
                                       Justice Bill Meier
                        COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00106-CR


LECOREYEON DASEON TAYLOR                                         APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                   ----------

                        MEMORANDUM OPINION1

                                   ----------

     A jury convicted Appellant Lecoreyeon Daseon Taylor of assault–family

violence and assessed his punishment at 365 days in jail.      The trial court

sentenced him accordingly. In two points, Taylor argues that the evidence is

insufficient to support both his conviction and the order requiring him to

reimburse the county for court-appointed attorney’s fees.   We will affirm the

judgment as modified.
     1
      See Tex. R. App. P. 47.4.
      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Wise v. State, 364 S.W.3d 900, 903 (Tex.

Crim. App. 2012). This standard gives full play to the responsibility of the trier of

fact to resolve conflicts in the testimony, to weigh the evidence, and to draw

reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S. at

319, 99 S. Ct. at 2789; Blackman v. State, 350 S.W.3d 588, 595 (Tex. Crim. App.

2011).

      The trial court ordered Taylor to pay court costs in the amount of

$1,979.50.    Taylor contends, and the State agrees, that of that amount,

$1,752.50 is to reimburse the county for attorney’s fees incurred by his court-

appointed trial counsel.    In his first point, Taylor argues that the evidence is

insufficient to support the order requiring him to pay the attorney’s fees because

there is no evidence that he had the financial ability to do so.

      The code of criminal procedure provides in relevant part as follows:

            If the court determines that a defendant has financial
      resources that enable him to offset in part or in whole the costs of
      the legal services provided, including any expenses and costs, the
      court shall order the defendant to pay during the pendency of the
      charges or, if convicted, as court costs the amount that it finds the
      defendant is able to pay.




                                          2
Tex. Code Crim. Proc. Ann. art. 26.05(g) (West Supp. 2012).               “Thus the

defendant’s financial resources and ability to pay are explicit critical elements in

the trial court’s determination of the propriety of ordering reimbursement of costs

and fees.” Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010); see

also Tex. Code Crim. Proc. Ann. art. 26.04(p) (West Supp. 2012) (“A defendant

who is determined by the court to be indigent is presumed to remain indigent for

the remainder of the proceedings in the case unless a material change in the

defendant’s financial circumstances occurs.”).

      The trial court found before trial that Taylor was indigent and appointed

him trial counsel. After Taylor’s conviction, the trial court appointed him appellate

counsel and granted his motion for a free reporter’s record on appeal. We have

reviewed the entire record, and there is no evidence, nor any express or implied

finding or determination by the trial court, that Taylor had sufficient financial

resources to offset the expense incurred by the county for his court-appointed

attorney’s fees. We sustain Taylor’s first point. See, e.g., Roberts v. State, 327
S.W.3d 880, 883–84 (Tex. App.—Beaumont 2010, no pet.) (addressing same

issue).

      In his second point, Taylor argues that the evidence is insufficient to show

that he intentionally, knowingly, or recklessly scratched T.V., the complainant,

with his hand.

      A person commits assault if the person intentionally, knowingly, or

recklessly causes bodily injury to another. Tex. Penal Code Ann. § 22.01(a)(1)


                                         3
(West 2011).     A person acts recklessly when the person “is aware of but

consciously disregards a substantial and unjustifiable risk that the circumstances

exist or the result will occur.” Id. § 6.03(c) (West 2011).

      Jamie Jones testified that she was working at home on August 24, 2011,

when she heard a lot of honking and screaming coming from outside.            She

looked outside and saw Taylor and Joseph Wilson, neither of whom she knew, in

the middle of the street and someone, possibly a female, in a car. Jones saw

Wilson “trying to pull” Taylor back from the car, Taylor “breaking free and then

going at the car,” and Taylor lunging and swinging into the car. This happened—

Taylor being pulled away and then returning to the car, swinging into it, at one

point inside from his waist up—“quite a few” times.

      T.V. testified that she had been in a relationship with Taylor for almost

three and a half years. According to T.V., “words [were] exchanged” as she was

driving Taylor to Wilson’s house on August 24, 2011, Taylor exited the car and

walked the remaining distance to Wilson’s house, and she followed Taylor there

in her car. T.V. honked her car horn repeatedly while parked in front of Wilson’s

house to get Taylor to come talk to her about a dispute over money, and the two

began arguing. T.V. denied that the argument was ever “physical” and claimed

that she had pulled Taylor into her vehicle, that she was the aggressor, and that

she was not sure if she was scratched on her neck earlier in the day during

softball practice or when she pulled Taylor into the vehicle. However, she also

acknowledged that Taylor kicked her car door, that his hand made contact with


                                          4
her neck when he reached inside of the car, that she told police that night that

Taylor had scratched her, and that she had felt a burning sensation from the

scratch on her neck. Looking at several photographs that were taken that night

of the scratch on her neck, she also acknowledged that it looked like someone’s

hand had been around her throat and had pulled on it. T.V. denied that she was

assaulted that night, but she agreed that she had told police that she had been

assaulted. She also confirmed that Taylor lived with her and her son, that her

son considered Taylor to be his father, and that Taylor helped pay bills.

        Officer Chris Herring responded to the disturbance and was told by T.V.

that she had been involved in a fight with Taylor and that he had scratched her

neck.    T.V. showed Officer Herring the scratch, which had wet blood on it,

indicating that it had occurred recently. T.V. told Officer Herring that the struggle

ensued inside of her car when she told Taylor that she was going to call the

police and reached for her cell phone. Officer Herring spoke with Taylor, who

said that the argument never became physical, and Jones, whose statements

were consistent with what T.V. had said. Officer Herring therefore decided to

arrest Taylor for assault.

        Officer Justin Holman responded to the disturbance after Officer Herring

and testified that T.V. said that she was scratched when Taylor entered her car

and they struggled.

        Wilson testified that Taylor did not touch T.V.; instead, T.V. grabbed Taylor

by the shirt, dragged him inside of the car, and hit him in the face about six times.


                                          5
He did not recall pulling Taylor back from T.V.’s car. Wilson confirmed that he

had been Taylor’s friend for five years.

      As the evidence demonstrates, there was conflicting testimony about the

confrontation between Taylor and T.V., including whether Taylor scratched T.V.’s

neck. But as the trier of fact, the jury had the option to resolve the conflicting

testimony in favor of the State and, in weighing the evidence, to believe the

evidence that favored the State and disbelieve, or assign less weight to, the

evidence that favored Taylor. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Blackman, 350 S.W.3d at 595. Further, in light of the evidence, the jury could

have concluded that by lunging and swinging into T.V.’s car, possibly in an

attempt to prevent T.V. from calling the police, Taylor consciously disregarded a

substantial and unjustifiable risk that he would scratch T.V.

      Accordingly, viewing all of the evidence in the light most favorable to the

verdict, we conclude that a rational jury could have found beyond a reasonable

doubt that Taylor recklessly scratched T.V. See Jackson, 443 U.S. at 319, 99

S. Ct. at 2789; Wise, 364 S.W.3d at 903. We overrule Taylor’s second point.

      Having sustained Taylor’s first point, we modify the portion of his March 8,

2012 judgment of conviction and sentence ordering him to pay costs in the

amount of $1,979.50 to reflect that he pay costs in the amount of $227.00.

Having overruled Taylor’s second point, we affirm the trial court’s judgment as

modified.




                                           6
                                          BILL MEIER
                                          JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 14, 2013




                                 7